DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-13, 15, 17, and 32-34, in the reply filed on 3/15/22 is acknowledged.
Claims 10-13, 15, 17-21, and 32-34 are currently pending.
Claims 18-21 are withdrawn as directed to a non-elected invention. 
Claims 10-13, 15, 17, and 32-34 are elected and examined on the merits. 
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Claim 1 appears to contain a typographical error and should read “serum free media). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the limitation “a population of T cells”. Claim 15 depends from claim 1 which contains the limitation “a population of cells comprising one or more T cells”. It is unclear whether the population of T cells of claim 15 is the same, or a different population, of T cells than that recited in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Shrikant (US Publication No. 2018/0228839, previously published as PCT Publication No. WO 2017/015024, hereinafter Shrikant) in view of Glick et al (US Publication No. 2017/0056448, hereinafter Glick).
Shrikant discloses methods for culturing cells in to produce populations of T cells, such as CD8+ T cells (Abstract). Shrikant discloses that any appropriate population of CD8+ T cells may be cultured, including naïve T cells ([0018]). The CD8+ T cells are cultured such that they develop a TRM-like phenotype ([0018]-[0019]). In some embodiments the CD8+ T cells may be cultured in a media containing about 5.0 mM to about 10.5 mM galactose and less than 10.5 mM glucose, such as 5.0 mM glucose ([0018]). The resultant CD8+ T cells have a TRM-like phenotype, and may be identified using methods known in the art, including FACS ([0020], [0036]). Shrikant explains that TRM CD8+ T cells may be advantageously used in therapies for the treatment of cancer ([0004], [0021], [0023])
Shrikant does not disclose that the media is serum free. Nor does Shrikant disclose that the media may additionally contain one or more lipids. 
Glick discloses methods of culturing T cells for treatment of cancer ([0004]). Glick discloses isolating a population of T cells from a mammal according to methods known in the art ([0111]-[0112). The T cells may be any type of T cell known in the art, including naïve T cells, Treg cells, Th17 cells, memory T cells, or CAR-T cells ([0011], [0024], [0046], [0111]). The T cells may then be sorted for certain characteristics, such as positive expression of CD8 ([0113]-[0114]). Multiple rounds of sorting may be performed throughout the culture process [0113]-[0114]). Glick explains that culture media for T cells is known in the art ([0182]). In some embodiments, the culture media may contain both galactose and glucose ([0020], [0042]). The culture media may also contain odd-chain fatty acids ([0020], [0042], [0234]). The culture media may further be a serum-free media ([0071]-[0075]). 
As both Shrikant and Glick are directed to methods of culturing T cells in culture media containing glucose and galactose for the purpose of treating cancer, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references. A skilled artisan would understand that the elements of Glick and Shrikant could be combined according to known methods to obtain the predictable result of producing a desired population of T cells. 
The combination is silent as to whether the T cells have a greater retention of phenotype, expansion, potency and/or higher transduction efficiency as compared to cells not cultured in the disclosed media. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the T cells of the prior art differ, and if so to what extent, from applicant’s T cells. The prior art discloses a method of culturing T cells which is similar to applicant’s method for these reasons: The combination discloses culturing a population T cells in media containing glucose and galactose, and selecting T cells with a desired phenotype. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the method of the combination, and the resultant population of T cells, is either identical or sufficiently similar to the claimed method and population of T cells that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that method of the cited prior art does not possess a critical characteristic that is possessed by the claimed method would advance prosecution and might permit allowance of claims to applicant’s method. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632